Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 27, 2021

                                       No. 04-20-00037-CR

                                     Kevin Jon WARNKEN,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 19-02-0029-CRA
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER

       Appellant's motion for extension of time to file a reply brief is granted. We order the brief
due February 8, 2021.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court